Title: To James Madison from Gurdon S. Mumford, 8 May 1807
From: Mumford, Gurdon S.
To: Madison, James



Sir
NewYork 8 May 1807

Captain Benjamin Richardson now of this City has some Communications to make relative to the Consulate at Malaga.  From his long experience in that Trade, and his knowledge of the local circumstances there, & from my personal acquaintance with him these Thirty years past, I am convinced he will perform the Consular functions in that part of Spain with honor to his Country as well as to himself.  I have the honor to renew the assurance of my Esteem & regard.

Gurdon S. Mumford

